Citation Nr: 0026675	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The appellant is the widow of the veteran who had recognized 
service from December 1941 to February 1942, and from May 
1945 to June 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
its review of the regional office (RO)'s statement of the 
case, issued in May 1999, reflects that it approached the 
issue on appeal under the assumption that the last final 
denial in this matter was an unappealed determination in 
October 1997.  However, the Board's review of the record 
reveals that after a determination letter denied the same 
issue in October 1987, the appellant filed a notice of 
disagreement with this decision in February 1988, and was not 
furnished with an appropriate statement of the case.  

While the RO notified the appellant in a March 1988 letter 
that it was refusing to accept the appellant's February 1988 
communication as a notice of disagreement on the basis that 
it was precluded from taking action because the appellant had 
no formal claim for death benefits, the Board finds that this 
position was not consistent with the RO's previous action in 
October 1987, at which time it denied the appellant's claim 
and furnished appellant with a notice of her rights on 
appeal.  Thus, the RO's action would lead the reasonable 
claimant to believe that the October 1987 notice was subject 
to appellate review, which is what the claimant attempted to 
exercise.  Consistent with the Board's finding, the claim 
that was denied in October 1987 is therefore still in open 
status, and the last final denial precedent to that decision 
would be an unappealed determination letter dated November 
20, 1986.  Accordingly, for due process considerations, the 
Board finds that it is constrained to remand this matter so 
that the RO can issue a new statement of the case wherein it 
should readjudicate the issue on appeal with consideration of 
all pertinent evidence received since the last final denial 
of November 20, 1986.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board further notes that while a 
preliminary review of additional documents received by the 
Board since the referral of this appeal indicates that it is 
largely duplicative of evidence which is already of record, 
the RO should specifically review this evidence as part of 
the readjudication process in accordance with 38 C.F.R. 
§ 20.1304(c) (1999).

Finally, the Board concurs with the finding by the RO that 
the documents submitted by the appellant are replete with 
inconsistencies surrounding the alleged circumstances of the 
death of the veteran.  For example, appellant initially 
asserted that the veteran was killed by the "Huks," and 
then later variously maintained that he was confined at a 
military hospital and then was never seen again, that he 
drowned while crossing a river, and that he died of 
cardiorespiratory arrest due to a gunshot wound as indicated 
in a death certificate.  

With respect to the last assertion, the Board further 
observes that although the appellant has again submitted 
recently a "Xerox copy of the death certificate of my late 
husband," this purported copy differs substantially from 
previously submitted copies.  It is not signed by a physician 
as were earlier versions and only indicates the cause of the 
veteran's death as "by gunshot wounds."  This is not a 
"Xerox copy" as that term is normally employed to indicate 
an identical copy.  It appears that the RO effectively 
advised the claimant that it found her evidentiary assertions 
are so inconsistent as to be inherently incredible.  If this 
is so, she would therefore not be able to invoke the 
presumption of credibility as to her evidentiary submissions 
in support of her application to reopen her claim.  Pellerin 
v. Brown, 10 Vet. App. 415 (1997); King v. Brown, 5 Vet. 
App. 19 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
entitlement to VA death benefits, without 
the application of any presumption of 
credibility in favor of the appellant, 
and specifically addressing the pertinent 
evidence received by the RO since 
November 1986, including the additional 
evidence received by the Board in and 
after September 1999.  If the RO is 
making a determination that the 
claimant's evidentiary assertions are 
inherently incredible and therefore she 
may not invoke a presumption of 
credibility, it should so advise the 
claimant. 

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, including the provisions of 
38 C.F.R. § 3.156(a), and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Appeals for Veterans Claims prior to March 1, 1999, hereafter 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


